Exhibit 99.01 Shutterfly Announces First Quarter 2012 Financial Results ● Net revenues increase 60% year-over-year to $91.3 million ● GAAP net loss of ($0.29) per diluted share ● Adjusted EBITDA of $0.6 million REDWOOD CITY, April 30, 2012 Shutterfly, Inc. (NASDAQ:SFLY), a leading Internet-based social expression and personal publishing service, today announced financial results for the first quarter ended March 31, 2012. "The first quarter was a solid start to the year for us with strength across all three of our business categories," said President and Chief Executive Officer Jeffrey Housenbold. "Capitalizing on our scale and profitability, we enhanced our product and service offerings, launched Treat, our 1:1 greeting card service and were successful in negotiating the transfer of Kodak Gallery’s customer accounts and data to Shutterfly. Our commitment to innovation, design-forward products and services, customer-friendly policies and industry-leading quality continues to resonate well with our existing and new customers as we continue to solidify our market leadership." First Quarter 2012 Financial Highlights ● Net revenues totaled $91.3 million, a 60% year-over-year increase. ● First quarter 2012 represents the 45th consecutive quarter of year-over-year net revenue growth. ● Personalized Products & Services net revenues totaled $70.2 million, a 72% year-over-year increase. ● Personalized Products & Services net revenues represented 77% of total net revenues. ● Net revenues from Prints totaled $14.9 million. ● Commercial Print net revenues totaled $6.2 million, a 171% year-over-year increase. ● Gross profit margin was 45% of net revenues, compared to 48% in the first quarter of 2011. ● Operating expenses, excluding $9.2 million of stock-based compensation, totaled $51.2 million. ● GAAP net loss was ($10.0) million, compared to ($7.8) million in the first quarter of 2011. ● GAAP net loss per diluted share was ($0.29), compared to ($0.27) in the first quarter of 2011. ● Adjusted EBITDA was $0.6 million, compared to ($1.9) million in the first quarter of 2011. ● At March 31, 2012, cash and cash equivalents totaled $143.9 million. First Quarter 2012 Operating Metrics Shutterfly ● Transacting customers totaled 1.6 million, an 18% year-over-year increase. ● Orders totaled 2.5 million, a 22% year-over-year increase. ● Average order value was $24.60, a decrease of 8% year-over-year. Tiny Prints (pro forma) ● Transacting customers totaled 231,000, a 17% year-over-year increase. ● Orders totaled 322,000, a 29% year-over-year increase. ● Average order value, excluding 1:1 Greeting Cards, was $96.92, a decrease of 1% year-over-year. Recent Operating Highlights ● Launched a yearbook solution that provides high quality, affordable ways to commemorate the school year. ● Introduced Premium Content for Photo Books and a number of creation path enhancements. ● Launched Treat, our new 1:1 greeting card service.Treat offers consumers an easy and innovative way to create personalized greetings that reflect their style, personality and special relationship. ● Launched Shutterfly Videograms that allow our customers to tell their stories in a new way by turning their favorite pictures and video clips into a video slideshow with music that can be shared via email and Facebook. ● Introduced new customized iPhone cases that make great Mother’s Day and Father’s Day gifts. ● Updated our Sports and baby share sites to include scoreboards, player emails and an easier way for new parents to share their memories. ● Added hundreds of new card designs across Shutterfly and Tiny Prints. ● Expanded designs, color filters and Pearl Paper choices on Wedding Paper Divas. Business Outlook Our business outlook includes the financial impact of our pending Kodak transaction which is expected to close this week. Second Quarter 2012: ● Net revenues to range from $90 million to $92 million, a year-over-year increase of 19% to 21%.This range assumes minimal revenue from our pending Kodak transaction. ● GAAP gross profit margin to range from 44% to 45% of net revenues. ● Non-GAAP gross profit margin to range from 46% to 47% of net revenues. ● GAAP operating loss to range from ($23.8) million to ($27.3) million. ● Non-GAAP operating loss to range from ($8.7) million to ($12.2) million. ● GAAP effective tax rate to be approximately 50%. ● GAAP diluted net loss per share to range from ($0.33) to ($0.37). ● Weighted average diluted shares of approximately 36.4 million. ● Adjusted EBITDA loss to range from ($2.0) million to ($4.0) million. This range assumes approximately $2.0 million to $2.5 million of incremental non-recurring costs due to the pending Kodak transaction related to: o Maintaining Kodak Gallery’s current network infrastructure and website during the transition phase; o Increased storage, power, bandwidth, and technical support costs; and o Customer service and marketing costs associated with implementing marketing campaigns that promote the migration of Kodak Gallery’s customers to Shutterfly. Full Year 2012: ● Net revenues to range from $576 million to $586 million, a year-over-year increase of 22% to 24%. This range assumes approximately $21 million in revenue from our pending Kodak transaction. ● GAAP gross profit margin to range from 52% to 54% of net revenues. ● Non-GAAP gross profit margin to range from 53% to 55% of net revenues. ● GAAP operating income to range from $5.0 million to $12.2 million. ● Non-GAAP operating income to range from $65.0 million to $72.2 million. ● GAAP effective tax rate to be approximately 50%. ● GAAP diluted net income per share to range from $0.07 to $0.16. ● Weighted average diluted shares of 38.3 million. ● Adjusted EBITDA to range from 16.5% to 17.5% of net revenues.This range assumes the pending Kodak transaction to be breakeven in 2012 on an Adjusted EBITDA basis. ● Capital expenditures to range from 8.0% to 9.0% of net revenues, reflecting increased data storage requirements associated with the pending Kodak transaction. Notes to the First Quarter 2012 Financial Results and Business Outlook Adjusted EBITDA is a non-GAAP financial measure that the Company defines as earnings before interest, taxes, depreciation, amortization and stock-based compensation. Free cash flow is a non-GAAP financial measure that the Company defines as Adjusted EBITDA less purchases of property, plant, and equipment and capitalization of software development costs. Personalized Products and Services (“PP&S”) net revenues primarily include Photo Books, Stationery and folded Greeting Cards, Calendars and Photo-based Merchandise. PP&S also includes net revenues from advertising and sponsorshipprograms. Print net revenues consist of photo prints in Wallet, 4x6, 5x7, 8x10 and various large format sizes; as well as personalized Photo Cards manufactured using a silver halide process. Commercial Print net revenues are excluded from PP&S and Print revenues, and primarily include variable, four-color direct marketing collateral manufactured and fulfilled for business customers. Average Order Value (AOV) is defined as total net revenues (excluding Commercial Print) divided by total orders. The foregoing financial guidance replaces any of the Company’s previously issued financial guidance which should no longer be relied upon. First Quarter 2012 Conference Call Management will review the first quarter 2012 financial results, the pending Kodak transaction, and its expectations for the second quarter and full year 2012 on a conference call on Monday, April 30, 2012 at 2:00 p.m. Pacific Daylight Time (5:00 p.m. Eastern Time).To listen to the call and view the accompanying slides, please visit http://www.shutterfly.com. In the Investor Relations area, found in the "About Us" section, click on the link provided for the webcast, or dial 970-315-0490.The webcast, as well as a podcast, will be archived and available at http://www.shutterfly.com.A replay of the conference call will be available through Monday, May 14, 2012. To hear the replay, please dial (404) 537-3406, replay passcode 72448952. Non-GAAP Financial Information This press release contains certain non-GAAP financial measures.Tables are provided at the end of this press release that reconcile the non-GAAP financial measures to the most directly comparable financial measures prepared in accordance with Generally Accepted Accounting Principles (GAAP).These non-GAAP financial measures include non-GAAP gross margins, non-GAAP operating income (loss) and the related operating income (loss) margins, adjusted EBITDA and free cash flow.For more information, please see Shutterfly's SEC Filings. To supplement the Company's consolidated financial statements presented on a GAAP basis, we believe that these non-GAAP measures provide useful information about the Company's core operating results and thus are appropriate to enhance the overall understanding of the Company's past financial performance and its prospects for the future. These adjustments to the Company's GAAP results are made with the intent of providing both management and investors a more complete understanding of the Company's underlying operational results and trends and performance. Management uses these non-GAAP measures to evaluate the Company's financial results, develop budgets, manage expenditures, and determine employee compensation. The presentation of additional information is not meant to be considered in isolation or as a substitute for or superior to net income (loss) or net income (loss) per share determined in accordance with GAAP. Notice Regarding Forward-Looking Statements This media release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which involve risks and uncertainties. These forward-looking statements include all statements regarding the Company's financial expectations for thesecond quarter and full year 2012 set forth under the caption "Business Outlook." The Company's actual results may differ materially from those anticipated in these forward-looking statements. Factors that might contribute to such differences include, among others, economic downturns and the general state of the economy, our ability to expand our customer base and meet production requirements; our ability to successfully integrate acquired assets, for example, the customers and data we expect to acquire from Kodak Gallery; our ability to retain and hire necessary employees, including seasonal personnel, and appropriately staff our operations; the impact of seasonality on our business; our ability to develop on a timely basis, as well as consumer acceptance of, new products and services; our ability to develop additional adjacent lines of business;unforeseen changes in expense levels; and competition, which could lead to pricing pressure. For more information regarding the risks and uncertainties that could cause actual results to differ materially from those expressed or implied in these forward-looking statements, as well as risks relating to our business in general, we refer you to the "Risk Factors" sections of the Company's Form 10-K for the year ended December 31, 2011, and the Company's other filings, which are available on the Securities and Exchange Commission's Web site at www.sec.gov. These forward-looking statements are based on current expectations and the Company assumes no obligation to update this information. # # # About Shutterfly Founded in 1999, Shutterfly, Inc. is an Internet-based social expression and personal publishing company and operatesShutterfly.com, Tiny Prints.com, Weddingpaperdivas.comand Treat.com. Shutterfly provides high quality products and world class services that make it easy, convenient and fun for consumers to preserve their digital photos in a creative and thoughtful manner. Shutterfly's flagship product is its award-winning photo bookline, which helps consumers celebrate memories and tell their stories in professionally bound coffee table books. Shutterfly was recently named one of the top 25 Best Midsized Companies to Work For by the Great Place to Work Institute. More information about Shutterfly (NASDAQ:SFLY) is available at http://www.shutterfly.com. Contacts Media Relations: Investor Relations: Gretchen Sloan, 650-610-5276 Michael Look, 650-610-5910 gsloan@shutterfly.com mlook@shutterfly.com Shutterfly, Inc. Consolidated Statement of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Net revenues $ $ Cost of net revenues Gross profit Operating expenses: Technology and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Interest expense ) - Interest and other income, net 7 14 Loss before income taxes ) ) Benefit from income taxes Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted-average shares outstanding - basic and diluted Stock-based compensation is allocated as follows: Cost of net revenues $ $ Technology and development Sales and marketing General and administrative $ $ Shutterfly, Inc. Consolidated Balance Sheet (In thousands, except par value amounts) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred tax asset, current portion Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset, net of current portion Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred tax liability Other liabilities Total liabilities Stockholders' equity Common stock, $0.0001 par value; 100,000 shares authorized; 35,638 and 34,839 shares issued and outstanding at March 31, 2012 andDecember 31, 2011, respectively 4 4 Additional paid-in-capital Accumulated earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ Shutterfly, Inc. Consolidated Statement of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of intangible assets Stock-based compensation, net of forfeitures Loss/(gain) on disposal of property and equipment ) 11 Deferred income taxes ) ) Tax benefit from stock-based compensation Excess tax benefits from stock-based compensation ) ) Changes in operating assets and liabilities: Accounts receivable, net ) Inventories 27 Prepaid expenses and other current assets ) ) Other assets ) 38 Accounts payable ) ) Accrued and other liabilities ) ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of intangible assets - ) Purchases of property and equipment ) ) Capitalization of software and website development costs ) ) Proceeds from sale of equipment 20 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock upon exercise of stock options Excess tax benefits from stock-based compensation Net cash provided by financing activities Net decreasein cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of non-cash investing activities Net change in accrued purchases of property and equipment Shutterfly, Inc. User Metrics Disclosure Three Months Ended March 31, User Metrics - Shutterfly Customers year-over-year growth 18
